Exhibit 10.35

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

First Amendment to Development, Manufacturing and
Supply Agreement

This First Amendment to Development, Manufacturing and Supply Agreement (this
“Amendment”) is made and entered into as of October 19, 2016 by and between
Alkermes Pharma Ireland Limited, a private limited company organized and
existing under the laws of the Republic of Ireland (“Alkermes”), and Recro
Pharma, Inc., a corporation organized and existing under the laws of
Pennsylvania (“Recro”), Recro and Alkermes are sometimes hereinafter referred to
each as a “Party” and collectively as the ‘Parties.”

Recitals:

WHEREAS, Alkermes and Recro entered into that certain Development, Manufacturing
and Supply Agreement on July 10, 2015 (the “Agreement”);

WHEREAS, in connection with Alkermes’ manufacturing and supply of BC Parenteral
Meloxicam pursuant to the Agreement, the Parties are contemplating constructing
a Manufacturing Suite (as defined below);

WHEREAS, the Parties desire to amend the terms of the Agreement as set forth
herein to provide for the allocation of costs and expenses related to a portion
of the design of the Manufacturing Suite; and WHEREAS, in the event the Parties
agree to progress with further design and construction of the Manufacturing
Suite the Parties shall further amend the terms of the Agreement to provide for
the allocation of costs and expenses related to such further design and
construction.

Agreement:

Now, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Alkermes and Recro agree as follows:

Article 1
Definitions

1.1All capitalized terms used but not otherwise defined herein shall have the
meaning ascribed thereto in the Agreement.

Article 2
Amendments to Agreement

2.1Article 5 of the Agreement is hereby amended by adding the following new
Section 5.8:

“5.8 Manufacturing Suite. Notwithstanding any other provision in this Agreement:
The Parties are designing a manufacturing suite and

1

--------------------------------------------------------------------------------

Exhibit 10.35

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

related equipment at the Alkermes Facility for the manufacture and supply of BC
Parenteral Meloxicam under the terms of this Agreement (the “Manufacturing
Suite”). From the date of this Amendment until December 16, 2016, when Recro
shall notify Alkermes as to whether Recro wishes to enter into an additional
amendment to the Agreement in respect of further design and construction of the
Manufacturing Suite and allocation of costs and expenses related to same (the
“Second Amendment”), it is hereby agreed that Alkermes shall procure basis of
design services in respect of the Manufacturing Suite (the “Basis of Design
Services”). In the event Recro notifies Alkermes, in accordance with this
Amendment, that Recro wishes to enter into the Second Amendment, Alkermes shall
continue to procure the Basis of Design Services up to the Basis of Design Cost
(as hereinafter defined). In the event Recro notifies Alkermes, in accordance
with this Amendment, that Recro does not wish to enter into the Second Amendment
Alkermes shall cease procurement of the Basis of Design Services. In either of
the aforementioned events, Recro agrees to pay for [***]% of the costs of the
Basis of Design Services in a total amount not to exceed $[***], unless
otherwise agreed by the Parties in writing (to include e-mail) (the “Basis of
Design Cost”). [***]. Alkermes shall grant Recro a credit in respect of an
agreed portion of the Basis of Design Cost against Recro’s future capital
obligations related to the further design and construction of the Manufacturing
Suite only.

General

2.2No Other Amendments. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of either Party under the
Agreement, or alter, modify, amend or in any way affect any of the other terms,
obligations or covenants contained in the Agreement, all of which shall continue
in full force and effect.

2.3Miscellaneous Provisions. This Amendment shall be subject to the
miscellaneous provisions contained in Article 13 of the Agreement, which are
incorporated by reference herein, in each case, mantis mutandi.

[Remainder of this Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the date set forth above.

ALKERMES PHARMA IRELAND LIMITED


By: /s/ Richie Paul
(Signature)

Name:  Richie Paul

Title: Director

RECRO PHARMA, INC.


By:  /s/ Gerri Henwood
(Signature)

Name:  Gerri Henwood

Title: CEO

[Signature Page to First Amendment to Development, Manufacturing and Supply
Agreement]